SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-21184 MICROCHIP TECHNOLOGY INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 86-0629024 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2355 W. Chandler Blvd., Chandler, AZ85224-6199 (480) 792-7200 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. YesxNo¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated filer¨ Non-accelerated filer¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).(Check One) Yes¨Nox Shares Outstanding of Registrant’s Common Stock Class Outstanding at October 31, 2007 Common Stock, $0.001 par value 214,240,668 shares MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – September 30, 2007 and March 31, 2007 3 Condensed Consolidated Statements of Income – Three and Six Months Ended September 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows – Six Months Ended September 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II.OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 4 Submission of Matters to Vote of Security Holders 39 Item 6. Exhibits 39 SIGNATURES 40 CERTIFICATIONS EXHIBITS MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) ASSETS September 30, March 31, 2007 2007 (Unaudited) (Note 1) Cash and cash equivalents $ 174,225 $ 167,477 Short-term investments 659,081 583,000 Accounts receivable, net 125,912 124,559 Inventories 124,587 121,024 Prepaid expenses 22,161 15,547 Deferred tax assets 64,361 61,983 Other current assets 72,184 11,147 Total current assets 1,242,511 1,084,737 Property, plant and equipment, net 536,316 605,722 Long-term investments 415,543 527,910 Goodwill 31,886 31,886 Intangible assets, net 10,199 8,456 Other assets 12,224 10,830 Total assets $ 2,248,679 $ 2,269,541 LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ 39,654 $ 34,675 Accrued liabilities 52,824 129,882 Deferred income on shipments to distributors 93,383 91,363 Total current liabilities 185,861 255,920 Long-term income tax payable 106,031 Deferred tax liability 13,830 8,327 Other long-term liabilities 984 926 Stockholders’ equity: Preferred stock, $0.001 par value; authorized 5,000,000 shares; noshares issued or outstanding. Common stock, $0.001 par value; authorized 450,000,000 shares; issued 218,789,994 and outstanding 215,464,994 shares at September 30, 2007; issued and outstanding 217,439,960 shares at March 31, 2007. 215 217 Additional paid-in capital 798,680 755,834 Retained earnings 1,271,242 1,255,486 Accumulated other comprehensive loss (3,015 ) (7,169 ) Less shares of common stock held in treasury at cost; 3,325,000 shares at September 30, 2007; and no shares at March 31, 2007. (125,149 ) Net stockholders’ equity 1,941,973 2,004,368 Total liabilities and stockholders’ equity $ 2,248,679 $ 2,269,541 See accompanying notes to condensed consolidated financial statements -3- MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) (Unaudited) Three Months Ended September 30, Six Months Ended September 30, 2007 2006 2007 2006 Net sales $ 258,647 $ 267,934 $ 522,719 $ 530,491 Cost of sales (1) 103,935 105,973 209,462 210,046 Gross profit 154,712 161,961 313,257 320,445 Operating expenses: Research and development(1) 29,306 29,084 59,052 57,108 Selling, general and administrative(1) 42,969 41,518 86,749 82,297 Loss on sale of Fab 3 26,763 26,763 99,038 70,602 172,564 139,405 Operating income 55,674 91,359 140,693 181,040 Other income (expense): Interest income 14,418 14,981 29,320 28,908 Interest expense (1,767 ) (4,256 ) Other, net 52 16 874 192 Income before income taxes 70,144 104,589 170,887 205,884 Income tax provision 9,465 25,101 29,915 49,412 Net income $ 60,679 $ 79,488 $ 140,972 $ 156,472 Basic net income per common share $ 0.28 $ 0.37 $ 0.65 $ 0.73 Diluted net income per common share $ 0.27 $ 0.36 $ 0.63 $ 0.71 Dividends declared per common share $ 0.295 $ 0.235 $ 0.575 $ 0.450 Basic common shares outstanding 216,797 215,025 217,432 214,362 Diluted common shares outstanding 222,004 220,128 222,806 220,869 (1) Includes share-based compensation expense as follow: Cost of sales $ 1,493 $ $ 3,083 $ Research and development 2,509 2,522 5,095 4,813 Selling, general and administrative 3,769 3,646 7,626 7,160 See accompanying notes to condensed consolidated financial statements -4- MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six months ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 140,972 $ 156,472 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 52,791 58,210 Deferred income taxes (4,875 ) 8,642 Share-based compensation expense related to equity incentive plans 15,804 11,973 Excess tax benefit from share-based compensation (13,737 ) (11,250 ) Tax benefit from equity incentive plans 14,260 11,255 Gain on sale of assets (450 ) (364 ) Loss on sale of Fab 3 26,763 Changes in operating assets and liabilities: (Increase) decrease in accounts receivable (1,353 ) 16,249 (Increase) decrease in inventories (3,421 ) 768 Increase (decrease) in deferred income on shipments to distributors 2,020 (1,274 ) Increase in accounts payable and accrued liabilities 8,918 6,166 Change in other assets and liabilities (9,655 ) (6,112 ) Net cash provided by operating activities 228,037 250,735 Cash flows from investing activities: Purchases of investments (928,663 ) (976,124 ) Sales and maturities of investments 970,275 567,725 Investment in other assets (2,668 ) (478 ) Proceeds from sale of assets 1,000 1,746 Capital expenditures (37,245 ) (35,914 ) Net cash used provided by (used in) investing activities 2,699 (443,045 ) Cash flows from financing activities: Payment of cash dividend (125,214 ) (96,573 ) Repurchase of common stock (150,172 ) Proceeds from sale of common stock 37,661 33,083 Excess tax benefit from share-based compensation 13,737 11,250 Payments on short-term borrowings (188,154 ) Net cash used in financing activities (223,988 ) (240,394 ) Net increase (decrease) in cash and cash equivalents 6,748 (432,704 ) Cash and cash equivalents at beginning of period 167,477 565,273 Cash and cash equivalents at end of period $ 174,225 $ 132,569 See accompanying notes to condensed consolidated financial statements -5- MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Microchip Technology Incorporated and its wholly-owned subsidiaries (the Company).All intercompany balances and transactions have been eliminated in consolidation.We own 100% of the outstanding stock in all of our subsidiaries. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America, pursuant to the rules and regulations of the Securities and Exchange Commission (the SEC).In the opinion of management, all adjustments of a normal recurring nature which are necessary for a fair presentation have been included.Certain information and footnote disclosures normally included in audited consolidated financial statements have been condensed or omitted pursuant to such SEC rules and regulations.It is suggested that these condensed consolidated financial statements be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2007.The results of operations for the three and six months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2008 or for any other period. (2) Recently Issued Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation (FIN) No.48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement 109 (FIN 48). FIN 48 establishes a single model to address accounting for uncertain tax positions.FIN 48 clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in the financial statements.FIN 48 also provides guidance on de-recognition, measurement classification, interest and penalties, accounting in interim periods, disclosure and transition.The Company adopted FIN 48 on April 1, 2007, and did not recognize any cumulative-effect adjustment associated with its unrecognized tax benefits, interest, and penalties.See further discussion in Note 8. In September 2006, the FASB issued Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurement (SFAS No. 157). SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements, but does not require any new fair value measurement.SFAS No. 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The Company is in the process of determining the effect, if any, that the adoption of SFAS No. 157 will have on the Company’s consolidated financial statements.Because SFAS No. 157 does not require any new fair value measurements or re-measurements of previously computed fair values, the Company does not believe the adoption of this Statement will have a material effect on the Company’s results of operations or financial condition. On February 15, 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS No. 159).Under this Statement, we may elect to report financial instruments and certain other items at fair value on a contract-by-contract basis with changes in value reported in earnings.This election is irrevocable.SFAS No. 159 provides an opportunity to mitigate volatility in reported earnings that is caused by measuring hedged assets and liabilities that were previously required to use a different accounting method than the related hedging contracts when the complex provisions of SFAS No. 133 hedge accounting are not met.SFAS No. 159 is effective for years beginning after November 15, 2007.The Company is currently evaluating the potential impact of adopting this Statement. -6- (3)Loss on Sale of Fab 3 The Company received an unsolicited offer on its Puyallup, Washington facility (Fab 3) in September 2007.The Company assessed its available capacity in its current facilities, along with potential available capacity from outside foundries and determined the capacity of Fab 3 would not be required in the near term.As a result of this assessment, the Company accepted the offer on September 21, 2007 and the transaction closed on October 19, 2007.The Company received $27.5 million in cash, net of expenses associated with the sale, and recognized a loss on sale of $26.8million, representing the difference between the carrying value of the assets at September 30, 2007 and the amounts realized subsequent to September 30, 2007.At September 30, 2007, the $27.5million of net cash from the sale, which was received in October 2007, was included as a component of other current assets. (4)Investments The Company’s investments are intended to establish a high-quality portfolio that preserves principal, meets liquidity needs, avoids inappropriate concentrations and delivers an appropriate yield in relationship to the Company’s investment guidelines and market conditions.The following is a summary of available-for-sale securities at September 30, 2007 (amounts in thousands): Adjusted Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Government agency bonds $ 634,742 $ 268 $ 3,128 $ 631,882 Auction rate securities 159,475 159,475 Floating rate securities 105,105 80 105,025 Municipal bonds 88,730 153 88,883 Corporate bonds and certificates of deposit 90,000 641 89,359 $ 1,078,052 $ 421 $ 3,849 $ 1,074,624 AtSeptember 30, 2007, the Company evaluated its investment portfolio, and noted unrealized losses of $3.8million due to fluctuations in interest rates.Management does not believe any of the unrealized losses represented an other-than-temporary impairment based on its evaluation of available evidence as of September 30, 2007.The Company’s intent is to hold these investments until such time as these assets are no longer impaired.For those investments not scheduled to mature until after September 30, 2008, such recovery is not anticipated to occur in the next year and these investments have been classified as long-term investments.At September 30, 2007, short-term investments consisted of $659.1million and long-term investments consisted of $415.5million. The amortized cost and estimated fair value of the available-for-sale securities at September 30, 2007, by maturity, are shown below (amounts in thousands).Expected maturities can differ from contractual maturities because the issuers of the securities may have the right to prepay obligations without prepayment penalties, and the Company views its available-for-sale securities as available for current operations. Adjusted Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Available-for-sale Due in one year or less $ 228,444 $ 30 $ 785 $ 227,689 Due after one year and through five years 611,400 342 3,064 608,678 Due after five years and through ten years 7,843 17 7,860 Due after ten years 230,365 32 230,397 $ 1,078,052 $ 421 $ 3,849 $ 1,074,624 -7- During the three and six months ended September 30, 2007, the Company did not have any gross realized gains or losses on sales of available-for-sale securities. Included within the Company’s short-term investments are AA and AAA rated investments in auction rate securities.Auction rate securities are variable rate debt instruments whose interest rates are reset approximately every 7 to 35 days.The underlying securities generally have longer dated contractual maturities.The auction rate securities are classified as available for sale and are recorded at fair value.Typically, the carrying value of auction rate securities approximates fair value due to the frequent resetting of the interest rates.In September 2007, auctions for $24.9 million of the Company’s investments in auction rate securities failed.The failures resulted in the interest rate on these investments resetting at Libor plus 125 or 175 basis points.The investments are not liquid, and the Company now earns a premium interest rate on the investments.In the event the Company needed to access these funds, it would not be able to until a future auction on these investments was successful.If the issuers are unable to successfully close future auctions and their credit ratings deteriorate, the Company may be required to adjust the carrying value of these investments through an impairment charge to earnings.There are $22.4 million of the failed auctions that are insured for their principal and interest in the case of default.The fair value of the failed auction rate securities has been estimated based on prices provided by the firms managing the Company’s investments, which could change significantly based on market conditions.The Company has not recognized any unrealized losses or impairment charges on these investments in the three and six months ended September 30, 2007.Based on the Company’s ability to access its cash and other short-term investments, its expected operating cash flows, and its other sources of cash, it does not anticipate the lack of liquidity on these investments will affect its ability to operate its business as usual. (5) Accounts Receivable Accounts receivable consists of the following (amounts in thousands): September 30, 2007 March 31, 2007 Trade accounts receivable $ 128,916 $ 127,467 Other 295 636 129,211 128,103 Less allowance for doubtful accounts 3,299 3,544 $ 125,912 $ 124,559 (6) Inventories The components of inventories consist of the following (amounts in thousands): September 30, 2007 March 31, 2007 Raw materials $ 4,653 $ 5,118 Work in process 91,947 83,783 Finished goods 27,987 32,123 $ 124,587 $ 121,024 Inventory impairment charges establish a new cost basis for inventory and charges are not subsequently reversed to income even if circumstances later suggest that increased carrying amounts are recoverable. -8- (7) Property, Plant and Equipment Property, plant and equipment consists of the following (amounts in thousands): September 30, 2007 March 31, 2007 Land $ 35,065 $ 47,212 Building and building improvements 325,663 372,149 Machinery and equipment 1,083,266 1,059,565 Projects in process 76,053 69,040 1,520,047 1,547,966 Less accumulated depreciation and amortization 983,731 942,244 $ 536,316 $ 605,722 Depreciation expense attributed to property and equipment was $51.9million in the six months ended September 30, 2007 and $57.3million in the six months ended September 30, 2006. As a result of the sale of Fab 3, $54.2million of net fixed assets were removed from property, plant and equipment as of September 30, 2007. (8)Income Taxes Effective at the beginning of the first quarter of fiscal 2008, the Company adopted the provision of FIN 48, Accounting for Uncertainty in Income Taxes–an Interpretation of FASB Statement No.109. The adoption of FIN 48 did not impact the Company’s consolidated balance sheets, statements of operations or statements of cash flows. The total amount of gross unrecognized tax benefits as of the date of adoption was $102.8million.The Company historically classified unrecognized tax benefits in current income taxes payable. As a result of the adoption of FIN 48, unrecognized tax benefits were reclassified to long-term income taxes payable. The Company’s policy to include interest and penalties related to unrecognized tax benefits within the provision for taxes on the consolidated condensed statements of income did not change as a result of implementing the provisions of FIN 48.
